COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Haley


JON SNYDER (DECEASED), AVA L. SNYDER
 AND NICOLE L. SNYDER
                                                                MEMORANDUM OPINION*
v.     Record No. 2714-04-1                                         PER CURIAM
                                                                   MARCH 15, 2005
COUNTY OF YORK (FIRE) AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael A. Kernbach; Burgess, Kernbach & Perigard, PLLC, on
                 brief), for appellants.

                 (Ralph L. Whitt, Jr.; Jennifer C. Williamson; Whitt & Associates, on
                 brief), for appellees.


       Jon Snyder (Deceased), Ava L. Snyder, and Nicole L. Snyder (hereinafter referred to as

“claimants”) appeal a decision of the Workers’ Compensation Commission (1) denying

claimants’ motion to reopen the record and for a remand to submit additional medical evidence

in support of their claim; and (2) finding that County of York (Fire) (employer) rebutted the

statutory presumption under Code § 65.2-402, specifically finding that the evidence proved that

the deceased’s lung cancer was caused by his cigarette smoking and not his occupational

exposure to toxic substances. We have reviewed the record and the commission’s opinion and

find no reversible error. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Snyder et al. v. County of York Fire, VWC File No. 190-67-18 (Oct. 22,

2004). We dispense with oral argument and summarily affirm because the facts and legal


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                           -2-